DETAILED ACTION   
Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 – 14, 16 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first conductive part electrically connected to the first electrode, at least a portion of the first conductive part being between the second portion and at least a portion of the second semiconductor region in the second direction; a first insulating layer including a first insulating portion, the first insulating portion being between the at least a portion of the second semiconductor region and the at least a portion of the first conductive part in the second direction;  and a second insulating layer including a first insulating region and a second insulating region, the first insulating region being between the second portion and the at least a portion of the first conductive part in the second direction, the second insulating region being between the first portion and the first conductive part in the first direction, the second semiconductor region including an end portion opposing the second insulating region, the first conductive part including an end portion opposing the second insulating region, a first distance along the first direction between a position in the first direction of the end portion of the second semiconductor region and a position in the first direction of the end portion of the first conductive part being shorter than a second insulating region thickness along the first direction of the second insulating region as recited in claim 1, a first conductive part electrically connected to the first electrode, at least a portion of the first conductive part being between the second portion and at least a portion of the second semiconductor region in the second direction;  a second conductive part electrically connected to the first electrode, at least a portion of the second conductive part being between the third portion and at least a portion of the first semiconductor 
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 4 of AKUTSU et al. (2020/0357736) discloses a semiconductor device, comprising: a first electrode (3);  a second electrode (5);  a third electrode (4) including a first portion and a second portion, the second portion being continuous with the first portion, a position of the first portion in a first direction being between a position of the first electrode (3) in the first direction and a position of the second electrode (5) in the first direction, the first direction being from the first electrode (3) toward the second electrode (5), a position of the second portion in the first direction being between the position of the first portion in the first direction and the position of the second electrode in the first direction;  the first semiconductor layer (23); a second semiconductor layer (24); a first conductive part (6); a first insulating layer (29); a second insulating layer (40) including a first insulating region and a second insulating region.

    PNG
    media_image1.png
    775
    646
    media_image1.png
    Greyscale



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571)272-1923.  The examiner can normally be reached on M - F.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826